Exhibit 10.2

 

AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT

 

AMENDMENT NO. 5 dated as of June 11, 2004 (this “Amendment”) to the Committed
Note Purchase and Security Agreement, dated as of May 10, 2002, as previously
amended by Amendment No. 1 thereto, dated as of June 15, 2002, by Amendment No.
2 thereto, dated as of November 21, 2002, by Amendment No. 3 thereto, dated as
of June 23, 2003, and by Amendment No. 4 thereto, dated as of May 14, 2004 (as
amended, the “Note Purchase Agreement”), among NEW CENTURY FUNDING I, a Delaware
statutory trust (the “Note Issuer” or the “Trust”), each Person party thereto as
a Purchaser or a Noteholder from time to time, and UBS REAL ESTATE SECURITIES
INC. (f/k/a UBS Warburg Real Estate Securities Inc.) as Agent for the Purchasers
and the Noteholders (the “Agent”).

 

RECITALS

 

The Note Issuer has requested that the Agent agree to amend certain provisions
of the Note Purchase Agreement as set forth in this Amendment. The Agent is
willing to agree to such amendments, but only on the terms and subject to the
conditions set forth below in this Amendment. These Recitals are hereby
incorporated herein and made a part hereof for all purposes.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Note Issuer and the Agent hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, all capitalized terms herein
shall have the respective meanings given for such terms in the Note Purchase
Agreement.

 

2. Amendments. The following amendments to the Note Purchase Agreement shall
apply as of the date hereof upon the execution of this Amendment by all the
parties hereto:

 

(a) The defined term “Termination Date” is hereby amended to read as follows:

 

“Termination Date” shall mean June 14, 2004; provided that if the Note Issuer
pays the facility fee due on June 14, 2004 and meets in all material respects
all other requirements of the Transaction Documents, the Termination Date shall
mean June 21, 2004, or such earlier date on which this Note Purchase Agreement
shall terminate in accordance with the provisions hereof, including Section
13.16 hereof; provided, however, that subsequent commitments may be provided by
the Investors to the Note Issuer by written agreement.”

 

3. Representations and Warranties. To induce the Agent to enter into this
Amendment, the Note Issuer hereby represents and warrants to the Agent that,
after

 



--------------------------------------------------------------------------------

giving effect to the amendments provided for herein, the representations and
warranties contained in the Note Purchase Agreement and the other Note Documents
will be true and correct in all material respects as if made on and as of the
date hereof and that no Default or Event of Default will have occurred and be
continuing.

 

4. No Other Amendments. Except and to the extent expressly amended herein, the
Note Purchase Agreement shall remain in full force and effect, without any
waiver, or additional amendment or modification of any other provision thereof.

 

5. Expenses. The Note Issuer hereby agrees to cause the Administrator to pay and
reimburse the Agent for all of the reasonable out-of pocket costs and expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Dewey Ballantine LLP, counsel to the Agent.

 

6. Governing Law. This Amendment, in all respects, shall be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, without regard to principles
of conflicts of law.

 

7. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

8. Merger and Integration. Upon execution of this Amendment by the parties to
the Agreement, this Amendment shall be incorporated into and merged together
with the Agreement. Except as provided herein, all provisions, terms and
conditions of the Agreement shall remain in full force and effect and the
Agreement as hereby amended is further ratified and reconfirmed in all respects.

 

9. Voting Rights. For the convenience of cross-referencing, reference is hereby
made to that certain direction letter of even date herewith (the “Direction
Letter”) wherein New Century Mortgage Corporation, as the Administrator of New
Century Funding I under the Administration Agreement and the Depositor under the
Trust Agreement, (a) directs Wilmington Trust Company to take all such action
with respect to the Trust as is consistent with the terms and conditions of each
of the Agreement and the Trust Agreement and (b) thereby represents and warrants
that (i) it is the holder of the majority of Voting Rights (as defined in the
Trust Agreement) and (ii) the actions to be taken by Wilmington Trust Company
pursuant to the Direction Letter and hereunder are authorized by, and do not
conflict with, the Transaction Documents.

 

10. Liability. It is expressly understood and agreed by the parties that (a)
this Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is

 

2



--------------------------------------------------------------------------------

made and intended not as personal representations, undertakings and agreements
by Wilmington Trust Company but is made and intended for the purpose of binding
the Trust with respect thereto, (c) nothing herein contained shall be construed
as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressly or impliedly contained
herein, and the right to claim any and all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust hereunder
or under any other related documents. Nothing expressed or implied in the
preceding sentence, however, shall alter the terms and conditions of Section 5.1
of the Trust Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to the
Note Purchase Agreement to be duly executed and delivered as of the date
specified above.

 

NOTE ISSUER NEW CENTURY FUNDING I By:   WILMINGTON TRUST COMPANY,     not in its
individual capacity, but     solely as Owner Trustee under the     Trust
Agreement By:       /s/    MARY KAY PUPILLO    

Name: Mary Kay Pupillo

   

Title: Assistant Vice President

Address for Notices: New Century Funding I c/o Wilmington Trust Company Rodney
Square North 1100 North Market Street Wilmington, Delaware 19890 Attention:
Corporate Trust Administration Telecopy No.: 302-636-4140 or 302-636-4141
Telephone No.: 302-651-1000 With a copy to: New Century Funding I c/o New
Century Mortgage Corporation 18400 Von Karman, Suite 1000 Irvine, California
92612 Attention: Ralph Flick, Esq. Telecopier No.: 949-440-7033 Telephone No.:
949-863-7243

 



--------------------------------------------------------------------------------

AGENT UBS REAL ESTATE SECURITIES INC. By:   /s/    ROBERT CARPENTER    

Name: Robert Carpenter

   

Title: Director

By:   /s/    GEORGE A. MANGIARACINA    

Name: George A. Mangiaracina

   

Title: Managing Director

Address for Notices: 1285 Avenue of the Americas New York, New York 10019
Attention: Robert Carpenter

George A. Mangiaracina

Telecopier No: 212-713-9597 Telephone No: 212-713-2000 PURCHASER AND NOTEHOLDER
UBS REAL ESTATE SECURITIES INC. By:   /s/    ROBERT CARPENTER    

Name: Robert Carpenter

   

Title: Director

By:   /s/    GEORGE A. MANGIARACINA    

Name: George A. Mangiaracina

   

Title: Managing Director

 

[Signature page for Amendment No. 5 to Note Purchase Agreement]

 



--------------------------------------------------------------------------------

Address for Notices: 1285 Avenue of the Americas New York, New York 10019
Attention: Robert Carpenter

George A. Mangiaracina

Telecopier No: 212-713-9597 Telephone No: 212-713-2000

 

[Signature page for Amendment No. 5 to Note Purchase Agreement]

 